NUMBER 13-16-00255-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

                       IN THE INTEREST OF N.F., A CHILD


                    On appeal from the County Court at Law
                          of Aransas County, Texas.


                           ORDER OF ABATEMENT
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam
       This is an accelerated parental termination case. See TEX. R. APP. P. 28.4. On

April 13, 2015, the trial court terminated the parental rights of appellant M.F. to N.F., a

child. On May 4, 2016, M.F. filed his pro se notice of appeal, claiming that he “was never

served or notified of the matter” and that he was “never appointed an attorney to represent

[him] on the termination of [his] parental rights.”

       The appointment of an attorney for indigent parents contesting the termination of

their parental rights is mandatory. TEX. FAM. CODE ANN. § 107.013 (West, Westlaw
current through 2015 R.S.). Appeals in parental termination cases are accelerated

appeals with extremely short deadlines. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN.

6.2(a), reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West, Westlaw current with

amendments received through Dec. 1, 2015).

       Due to the nature of a termination hearing and the right of an indigent parent to

have appointed counsel, we now ABATE this appeal and REMAND the cause to the trial

court with instructions to hold a hearing to determine: (1) whether M.F. should be

appointed counsel; and (2) any other issues to ensure an expeditious resolution.

       Because an appeal of this type must be disposed of within 180 days from the day

appellant files the notice of appeal, see TEX. R. JUD. ADMIN. 6.2(a), the trial court shall

conduct the hearing and make its findings and recommendations, together with any

orders it may enter regarding these matters, within TEN days from the date of this order.

If the trial court determines that counsel should be appointed, the name, address,

telephone number, email address, and state bar number of the newly appointed counsel

shall be included in the order appointing counsel. Furthermore, the trial court shall cause

a supplemental reporter's record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record, if any, shall be filed with the Clerk of

this Court on or before the expiration of FOURTEEN days from the date of this order.

       Finally, we note that the notice of appeal was untimely and defective in that it

contained no certificate of service and no statement that it was an accelerated appeal.

See TEX. R. APP. P. 9.5, 21.5, 25.1(d)(6). Counsel, should one be appointed, is hereby

given notice of these defects so that steps may be taken to correct the defects, if it can

be done.



                                             2
      It is so ORDERED.


                              PER CURIAM

Delivered and filed the
10th day of May, 2016.




                          3